ACCEPTED
                                                                                        03-14-00738-CV
                                                                                                7596838
                                                                             THIRD COURT OF APPEALS
                                                                                        AUSTIN, TEXAS
                                                                                 10/29/2015 11:52:14 AM
                                                                                      JEFFREY D. KYLE
                                                                                                 CLERK
                          Oral Argument Requested

                              No. 03-14-00738-CV                      FILED IN
                                                               3rd COURT OF APPEALS
                                                                   AUSTIN, TEXAS
                       In The Court of Appeals For The        10/29/2015 11:52:14 AM
                       Third District of Texas at Austin         JEFFREY D. KYLE
                                                                       Clerk
Elness, Swenson, Graham              §       From the 200th District Court
Architects, Inc.,                    §
Appellant and Cross-Appellee,        §
                                     §
v.                                   §
                                     §
RLJII-C Austin Air, LP,              §
RLJ II-C Austin Air Lessee, LP       §
and RJL Lodging Fund II              §
Acquisitions, LLC,                   §
Appellees and Cross-Appellants.      §       Of Travis County, Texas
                                                                             _____

     MOTION TO POSTPONE AND RESHCEDULE ORAL ARGUMENT
                                                  _____

      Appellees and Cross-Appellants, RLJII-C Austin Air, LP; RLJ II-C Austin

Air Lessee, LP; and RJL Lodging Fund II Acquisitions, LLC (“RLJ” collectively),

respectfully move to reschedule oral argument in the above-referenced cause. To

demonstrate why oral argument in this matter ought to be postponed and

rescheduled, RLJ respectfully show as follows:

                                I. Current Setting

      On October 8, 2015, this court set the above-captioned case for submission

on oral argument on November 18, 2015, at 1:30 p.m.




                                         1
     II. Explanation of the Cause of RLJ’s Need to Request Postponement

      RLJ’s lead counsel in this appeal and the person RLJ planned from the

outset to present its case at oral argument is Michael W. Huddleston. On October

1, Mr. Huddleston underwent a commonly-performed examination required for

persons of a certain age. That procedure resulted in Mr. Huddleston being

scheduled for abdominal surgery on October 8, 2015. The surgery was successful,

but Mr. Huddleston will require a substantial period to recover from the surgery

and he will require follow-up treatments. The nature of the recovery and treatments

are such that Mr. Huddleston will not be able to return to work at all until

November 1, 2015. Thereafter, Mr. Huddleston’s follow-up treatment will mean

that he will only be able to work on a part-time basis after returning to work.

      This case presents many complex issues and involves a lengthy record with

which Mr. Huddleston has already become familiar in the course of his work on

the briefing in this case. In addition to not being able to be represented by its

chosen counsel if the scheduled oral argument proceeds unchanged, RLJ would

incur substantial expense in having different counsel undertake the preparation

necessary to adequately argue its case.




                                          2
        III. Projected Availability of Lead Counsel for Oral Argument

      Mr. Huddleston has consulted with his physicians concerning his surgical

convalescence and follow-up treatment. Before this week, Mr. Huddleston’s

physicians were not able to give Mr. Huddleston reasonably definite advice about

the course of his future treatment and recovery. Mr. Huddleston has now been

advised that he should be physically able to prepare for and present oral argument

for RLJ in this case if the argument can be scheduled for weeks in which he is not

to receive the anticipated follow-up treatment. According to the information

currently available, Mr. Huddleston will be able to present oral argument on behalf

of RLJ during the week of January 25, 2016. Thereafter, Mr. Huddleston would be

available every other week to orally argue this case for RLJ.

                     IV. Not Opposed Appellant, Cross-Appellee.

      On October 29, 2015, counsel for the parties to this appeal conferred

concerning this motion. Counsel for Elness Swenson Graham Architects, Inc.,

Appellant and Cross-Appellee is not opposed to the relief this motion requests.

                               V. Relief Requested

      For the foregoing reasons, Appellees and Cross-Appellants request that this

motion be granted and that the court postpone submission of this case on oral

argument until such time as Mr. Huddleston’s medical condition and treatment

schedule reasonably permit. In the unlikely event that the court is unable to



                                         3
sufficiently postpone submission of this case on oral argument until such time that

Mr. Huddleston is able to argue, RLJ respectfully requests that this argument be

postponed to allow sufficient time for another counsel to make the necessary

preparation for the presentation of its case by oral argument. Appellees and Cross-

Appellants further request any other relief to which this motion may entitle them.

                                             Respectfully submitted,

                                             MUNSCH HARDT KOPF & HARR PC


                                             /s/ J. Stephen Gibson
                                             Michael W. Huddleston
                                             State Bar No. 10148415
                                             J. Stephen Gibson
                                             State Bar No. 07866000
                                             3800 Ross Tower
                                             500 North Akard Street
                                             Dallas, TX 75201
                                             (214) 855-7500 Main Tel.
                                             (214) 855-7584 Main Fax
                                             mhuddleston@munsch.com
                                             sgibson@munsch.com

                                             Attorneys For Appellees and
                                             Cross- Appellants.




                                         4
                      CERTIFICATE OF CONFERENCE
On October 29, 2015, counsel for the parties to this appeal conferred concerning

this motion. Counsel for Elness Swenson Graham Architects, Inc., Appellant and

Cross-Appellee is not opposed to the relief this motion requests.

                                             /s/ J. Stephen Gibson
                                             J. Stephen Gibson



                         CERTIFICATE OF SERVICE
      I certify that I served a true and correct copy of the foregoing document

upon counsel listed below on this 29th day of October, 2015 by e-file:

Weston M. Davis
Gregory N. Ziegler
Steven R. Baggett
Macdonald Devin, P.C.
1201 Elm Street
3800 Renaissance Tower
Dallas, TX 75270

                                                    /s/ J. Stephen Gibson




                                         5